          Case 20-03237 Document 31 Filed in TXSB on 09/02/20 Page 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                 §     CASE NO. 18-34658
                                       §
HOUTEX BUILDERS, LLC,                  §     Chapter 11
                                       §
DEBTOR                                 §
________________________________       §     Jointly Administered
                                       §
HOUTEX BUILDERS, LLC, 2203             §
LOOSCAN, LLC, AND                      §
415 SHADYWOOD, LLC,                    §     Adversary No. 20-03237
                                       §
         Plaintiffs,                   §
                                       §
v.                                     §     JURY TRIAL REQUESTED
                                       §
HL BUILDERS, LLC f/k/a/                §
CD HOMES, LLC AND                      §
ANNA WILLIAMS,                         §
                                       §
         Defendants                    §

                     ANNA WILLIAMS’S MOTION TO DISMISS FOR
                 FAILURE TO STATE A CLAIM AND LACK OF STANDING

TO THE HONORABLE JEFFREY NORMAN, U.S. BANKRUPTCY JUDGE:

         Anna Williams moves to dismiss certain claims asserted against her in the

Amended Complaint (Doc. 18) filed by HouTex Builders, LLC (HouTex), 2203 Looscan

Lane, LLC (Looscan), and 415 Shadywood, LLC (Shadywood) (together, the Debtors).
        Case 20-03237 Document 31 Filed in TXSB on 09/02/20 Page 2 of 6




1.     The Debtors have failed to state a claim as to the claims they assert under 11 USC
       §§ 544, 548, and 550.

       Williams moves to dismiss Counts IV, V, VI, VII, and VIII because those claims rely

on statutes enabling the debtor to avoid transfers of the debtor’s funds or assets; they do

not contemplate avoiding transfers made by a third party like CD Homes to its equity

member. See 11 U.S.C. § 544(b) (“[T]he trustee may avoid any transfer of an interest of the

debtor . . .”); 11 U.S.C. § 548(a)(1) (“The trustee may avoid any transfer . . . of an interest

of the debtor in property, or any obligation . . . incurred by the debtor . . .”). The claim

stated under Section 550 is collateral to the failed §§ 544 and 548 claims. 11 U.S.C. § 550(a).

Accordingly, the Debtors have failed to state a cognizable claim under those statutes.

2.     The Debtors have failed to state a claim as to the claims they assert under the Texas
       Uniform Fraudulent Transfer Act because they lack creditor standing.

       Similarly, the Debtors lack creditor standing to assert claims under the Texas

Uniform Fraudulent Transfer Act (Counts VI, VII, and IX (incorrectly labeled IV)) as to

any claims based on transfers alleged to have occurred more than “a reasonable time”

before the Debtors had any cognizable claim against CD Homes. TEX. BUS. & COMM. CODE

§ 24.005(a) (“A transfer made or obligation incurred by a debtor is fraudulent as to a

creditor, whether the creditor’s claim arose before or within a reasonable time after the

transfer was made or the obligation was incurred . . .” (emphasis added)); see Renate

Nixdorf GmbH v. Midland Inv'rs, LLC, No. 05-14-01258-CV, 2016 Tex. App. LEXIS 4508,

at *16 (Tex. App.—Dallas Apr. 28, 2016) (affirming dismissal of TUFTA claim for lack of

creditor standing). Debtors seek to claw back years of payments to Williams, including
                                              2
        Case 20-03237 Document 31 Filed in TXSB on 09/02/20 Page 3 of 6




management fees and reimbursements paid as far back as 2014: well before Debtors claim

to have become creditors. Accordingly, they lack standing as creditors to prosecute their

TUFTA claims and the Court should dismiss those claims.

                 a. The Debtors fail to state claims under TUFTA for any transfers
                    alleged to have occurred well before the Debtors had creditor status.

      The Debtors’ claims of breach focus on CD Homes’s alleged failure to pay out the

minimum profits upon the closing of the sales of the subject properties:

      44.     Paragraph 8 of the Investor Agreements establish how the net proceeds of
      the sale of the Projects are to be distributed at closing. Paragraph 8 of each Investor
      Agreement provides: “If Net Proceeds are less than the amount required to make
      the first through the sixth payments listed above, then [CD Homes] is to provide at
      closing the funds necessary to make up for the shortfall.”

Amended Complaint at ¶ 44. But those claims did not accrue until the closing on the sale

of the Projects. The Debtors allege that the Looscan Project closed on January 4, 2019:

      45.     On or around January 4, 2019, the Looscan Project closed in an amount that
      did not produce enough Net Proceeds to pay the amounts due under paragraph 8
      of the Investor Agreement. See Exhibit P, Looscan Closing Statement.

Amended Complaint at ¶ 45. The Debtors allege that the Shadywood Project closed on

January 14, 2019:

      46.   On or around January 14, 2019, the Shadywood Project closed in an amount
      that did not produce enough Net Proceeds to pay the amounts due under
      paragraph 8 of the Investor Agreement. See Exhibit Q, Shadywood Closing
      Statement.

Amended Complaint at ¶ 46. The Debtors allege that the Thornblade Project closed on

December 11, 2018:

      47.    On or around December 11, 2018, the Thornblade Project closed in an

                                             3
        Case 20-03237 Document 31 Filed in TXSB on 09/02/20 Page 4 of 6




       amount that did not produce enough Net Proceeds to pay the amounts due under
       paragraph 8 of the Investor Agreement. See Exhibit R, Thornblade Closing
       Statement.

Amended Complaint at ¶ 47. The Lynbrook Project closed on December 5, 2019:

       48.    On or about December 5, 2019, the Lynbrook Project closed in an amount
       that did not produce enough Net Proceeds to pay the amounts due by CD Homes
       under paragraph 8 of the Investor Agreement.

Amended Complaint at ¶ 48. Accordingly, the Debtors lacked creditor status for any

transfers alleged to have been made more than a reasonable time before the closing dates

that form the basis of the Debtors’ status as creditors, respectively. For Looscan, that would

apply to all transfers occurring before January 4, 2019. For Shadywood, that would apply

to all transfers occurring before January 14, 2019. For HouTex, that would apply to all

transfers occurring before December 11, 2018. Debtors seek to avoid transfers as early as

2014. Adversary Complaint at ¶ 39. Williams moves to dismiss the fraudulent transfer

claims stated against her for any transfers alleged to have been made before the closing

dates that form the basis of the Debtors’ status as creditors, respectively. Williams submits

that this applies to all the Debtors’ claims.

                  b. The Debtors creditor status based on CD Homes’s alleged failure to
                     fund Project costs fails because they do not seek to recover any
                     monies from CD Homes based on that alleged breach.

       The Debtors claim could arguably claim creditor status as to CD Homes through

another claimed breach of the subject agreements, which they allege occurred “at the

beginning of 2018.” Amended Complaint at ¶ 42. The Debtors allege that CD Homes failed

to fund Project costs as obliged under the Investor Agreements:
                                                4
        Case 20-03237 Document 31 Filed in TXSB on 09/02/20 Page 5 of 6




       42.    At the beginning of 2018, Charles Foster began writing checks to cover the
       costs of the Projects directly. Prior to this time, CD Homes paid these costs directly,
       but at the beginning of 2018 CD Home refused to perform its obligations under
       the Investor Agreements to pay these costs.

Amended Complaint at ¶ 42. But the Debtors do not seek to recover any monies against

CD Homes under this theory of breach of contract. See Amended Complaint at

Conclusion, ¶¶ a-c. Accordingly, they lack creditor status as to these claims and cannot

state a claim under the Texas Uniform Fraudulent Transfer Act based on those alleged

claims against CD Homes. Williams moves to dismiss those claims under Rule 12(b)(6) of

the Federal Rules of Civil Procedure.

       At a minimum, the Debtors lacked “creditor” standing on this basis until “the

beginning of 2018;” they lacked any arguable creditor standing before that date. Williams

moves to dismiss the claims seeking to avoid any transfers occurring more than a

reasonable time before the beginning of 2018 because they lacked standing as a creditor,

a necessary predicate to their claims under the Texas Uniform Fraudulent Transfer Act.


                                      CONCLUSION

       Anna Williams asks the district court to dismiss Counts IV, V, VI, VII, VIII, and IX

with prejudice, and for any other relief to which she is entitled.

                                           Respectfully submitted,

                                                  /s/ John H. McFarland
                                           John H. McFarland
                                           Texas State Bar No. 00794270
                                           Federal ID No. 19423
                                           jmcfarland@jmlawyers.com

                                              5
        Case 20-03237 Document 31 Filed in TXSB on 09/02/20 Page 6 of 6




                                         JOYCE + MCFARLAND LLP
                                         712 Main Street, Suite 1500
                                         Houston, Texas 77002
                                         Tel 713.222.1114 | Fax 713.513.5577

                                         ATTORNEYS FOR DEFENDANT
                                         ANNA WILLIAMS

                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion was forwarded
by ECF and/or regular United States mail, postage prepaid, on September 2, 2020 to the
parties listed below.


      Charles M. Rubio | crubio@parkinslee.com
      Parkins Lee & Rubio LLP
      50 Main St. Suite 1000
      White Plains, NY 10606
      Tel 212.763.3331
      Cell 646.419.0181
      Fax 212.763.3399

      Brian Hogue | Brian.hogue@diamondmccarthy.com
      Diamond McCarthy LLP
      Two Houston Center
      909 Fannin, Suite 3700
      Houston, TX 77010

      Richard L. Fuqua | rlfuqua@fuqualegal.com
      Fuqua & Associates, P.C.
      8558 Katy Freeway, Suite 119
      Houston, Texas 77024
      Tel 713.960.0277 | Fax 713.960.1064


                                                /s/ John H. McFarland
                                                John H. McFarland



                                            6
